IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

 PIL CHIN YUN,
                                               No. 81695-1-I
                      Appellant,
                                               DIVISION ONE
               v.
                                               UNPUBLISHED OPINION
 ST. FRANCIS HOSPITAL,
 EMERGENCY ROOM, PROGRESSIVE
 CARE UNIT,

                     Respondent,

 ERIC NUSSBAUM,

                     Defendant.


       APPELWICK, J. — Yun appeals the summary dismissal of his medical

negligence and wrongful death claims against his mother’s healthcare providers.

He failed to provide any expert medical testimony to support his claims. We affirm.

                                     FACTS

       On August 9, 2016, Phil Yun’s 93 year old mother entered the emergency

department of St. Francis Hospital in a critically ill and unstable condition. On

August 12, 2016, she passed away due to septic shock and multiorgan system

failure.

       In August 2019, Yun filed this wrongful death action claiming that the

medical negligence of St. Francis and emergency room physician Dr. Eric
No. 81695-1-I/2


Nussbaum caused his mother’s death.1 During discovery, St. Francis requested

the identification of the expert witnesses Yun intended to have testify at trial. It

also sought the subject matter on which Yun’s experts were expected to testify, a

summary of the grounds for each such opinion, and the production of all reports,

declarations, or other documents those experts generated relating to this case.

Yun did not identify any experts or produce any expert opinions in his discovery

responses.

       St. Francis moved for summary judgment, arguing that Yun had no experts

to support his medical negligence claims and lacked standing as a real party in

interest to bring this lawsuit because he was not the personal representative of his

mother’s estate. The trial court granted summary judgment and dismissed the

case. Yun moved for reconsideration, which the court denied.

       Yun appeals.2

                                   DISCUSSION

   I. Standard of Review

       We review summary judgment orders de novo. Hadley v. Maxwell, 144

Wn.2d 306, 310-11, 27 P.3d 600 (2001). Summary judgment is proper when the

pleadings, depositions, answers to interrogatories, and admissions on file,

together with the affidavits, if any, show that there is no genuine issue of material

       1 St. Francis did not employ Nussbaum. The record does not indicate if Yun
ever served Nussbaum with the summons and complaint. Nevertheless,
Nussbaum is not a party to this appeal.
       2 We note that Yun, who appeared pro se before the trial court, maintains

this appeal with the assistance of an attorney. In Washington, courts “hold pro se
parties to the same standards to which it holds attorneys.” Edwards v. Le Duc,
157 Wn. App. 455, 460, 238 P.3d 1187 (2010).


                                          2
No. 81695-1-I/3


fact and that the moving party is entitled to judgment as a matter of law. CR 56(c);

Vallandigham v. Clover Park Sch. Dist. No. 400, 154 Wn.2d 16, 26, 109 P.3d 805

(2005). We consider all facts and reasonable inferences from them in the light

most favorable to the nonmoving party. Id. But, we consider only the issues and

evidence the parties called to the trial court’s attention on the motion for summary

judgment. RAP 9.12.

   II. Dismissal of Medical Negligence Claim

       Chapter 7.70 RCW governs all civil actions based on tort, contract, or

otherwise arising from health care. RCW 7.70.010; Berger v. Sonneland, 144

Wn.2d 91, 109, 26 P.3d 257 (2001). The plaintiff in a medical negligence action

has the burden of proving that an “injury resulted from the failure of a health care

provider to follow the accepted standard of care.” RCW 7.70.030(1). To satisfy

this burden, RCW 7.70.040 requires the plaintiff to prove the following elements:

              (1) The health care provider failed to exercise that degree of
       care, skill, and learning expected of a reasonably prudent health care
       provider at that time in the profession or class to which he or she
       belongs, in the state of Washington, acting in the same or similar
       circumstances;
              (2) Such failure was a proximate cause of the injury
       complained of

       Moreover, the applicable standard of care as well as proximate cause must

be established by expert testimony, except in those cases where medical facts are

“observable by laypersons and describable without medical training.” Berger, 144

Wn.2d at 110-11. But, a layperson generally cannot observe or describe whether

a particular medical practice is reasonably prudent. See Harris v. Robert C. Groth,

MD, Inc., 99 Wn.2d 438, 449, 663 P.2d 113 (1983).


                                         3
No. 81695-1-I/4


      Here, Yun concedes that he “did not provide a declaration from an expert”

and does not dispute that he failed to produce any expert testimony to establish

the applicable standard of care or proximate cause to support his claims against

St. Francis. Yun opposed summary judgment on the notion that “expert testimony

might not be a requirement in Washington if the medical malpratice [sic] lawsuit

hinges on ‘Routine’ treatment issues that are within the jury’s common knowledge.”

However, he failed to identify any routine treatment that was observable or

describable to laypersons without medical training. Consequently, Yun needed to

support his claims with expert testimony.

      Because Yun did not present any expert testimony, the trial court properly

dismissed this action with prejudice against all defendants. There was no error.

      We affirm.3




WE CONCUR:




      3 Given our disposition of this matter, we do not address Yun’s remaining
arguments involving the personal representative of his mother’s estate and
standing.


                                        4